DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/13/2020 has been received and considered. Claims 1-13, 16, and 18-20 are cancelled. Claims 30, 31, 33, and 34 are cancelled via Examiner’s Amendment. Claims 21-37 are new. Claims 14, 15, 17, 21-29, 32, and 35-37 are currently pending. 
The application, filed 01/13/2020 is a continuation of 15273630, filed 09/22/2016, now U.S. Patent 10534873.

Claim Interpretation
The claims reciting “processor (configured) to” are interpreted as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 as per MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f): ‘…35 U.S.C. 112(f)… will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning… even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks")… The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f)… The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 13551356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.)…’. 

Examiner’s Amendment

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian C. Jones on 8/13/21. 
Figures 1 and 2 have been replaced with Figures 1 and 2 in the attachment "16741705 figures 1 and 2 Examiner Amendment".
Please amend the claims as follows:
Claim 17 line 30, the roman numeral “x” has been replaced with the roman numeral -- ix --.
Claim 17 line 31, the roman numeral “ix” has been replaced with the roman numeral -- x --.
Claim 24 lines 2-3, the limitation “said species impact model” has been replaced with the limitation -- said at least one species impact model --.
Claim 25 lines 2-3, the limitation “said species impact model” has been replaced with the limitation -- said at least one species impact model --.
Claim 26 lines 2-3, the limitation “said species impact model” has been replaced with the limitation -- said at least one species impact model --.
Claim 29 lines 2-3, the limitation “said emissions concentration values” has been replaced with the limitation -- said emissions concentration value --.
Claims 30, 31, 33, and 34 have been canceled.
Claim 36 line 1, the number “30” has been replaced with the number -- 15 --.
Claim 37 line 1, the number “31” has been replaced with the number -- 17 --.
Examiner notes that the claims have been amended to overcome objections and 112 issues.

Allowable Subject Matter
Claims 14, 15, 17, 21-29, 32, and 35-37 are allowed over prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: 
While Gavin Kenny et al., FIJICLIM description and users guide (see PTO-892 Notice of Reference Cited of parent application 15273630 dated 01/25/2019), discloses a composite index function (see page 13, 3rd paragraph),
Wigley, MAGICC/SCENGEN 5.3: USER MANUAL (version 2) (see PTO-892 Notice of Reference Cited of parent application 15273630 dated 01/25/2019), discloses emission concentration (see page 24, 3rd paragraph),
Boit et al. "Large‐scale impact of climate change vs. land‐use change on future biome shifts in Latin America" (see PTO-892 Notice of Reference Cited of parent application 15273630 dated 01/25/2019), teaches “biome state is more comprehensively described by a composite index of vegetation and environmental change over time" (see 4th page, 1st ¶),
Carlo Giupponi and Marta Carpani, "Recent developments in indicators and models for agri-environmental assessment" (see PTO-892 Notice of Reference Cited of parent application 15273630 dated 01/25/2019), teaches "Combining relevant indicators into a composite index presents the available evidence in a much more convincing fashion than would individual indicators… and facilitates the use of such information by non experts" (see page 648, last paragraph and page 651, last paragraph),
Matthew G. Tyburski, U.S. Pre–Grant publication 20140081579, discloses "[0004]… monitoring and reporting of greenhouse gases",
and Ricardo Arjona Antolin, U.S. Pre–Grant publication 20120290267, discloses "[0002]… measuring GHG emissions associated to the conversion process of bioproduct",
none of these references taken either alone or in combination and with the prior art of record disclose 

claim 15, "… species impact model comprised of value pairs, wherein each… links a quantified species impact value to an emission concentration value to represent the impact of an emission type on… species… a composite index function… expressed as… an emission number M… a rate variable data set Ij… a rate at which a jth emission type enters an environment over time… emissions concentration values Xj… associated with a corresponding quantified species impact value that is 50%… emissions concentration values Yj… associated with a corresponding quantified species impact value that is 10%… a reference emissions concentration value X… associated with a corresponding quantified species impact value that is 50%… a reference emissions concentration value Y… associated with a corresponding quantified species impact value that is 10%; (vii) calculating an environmental concentration variable data set Cj… a concentration weighing variable data set ωj… an effective concentration variable Ceff… an effect variable XF based on… X… Y… M and… Ceff… calculating a composite index value V                        
                            t
                        
                     based on… XF…",
and claim 17, "… species impact model comprised of value pairs, wherein each… links a quantified species impact value to an emission concentration value to represent the impact of an emission type on… species… a composite index function… a toxic mode number N… an emission number M… a rate variable data set Ij… a rate at which a jth emission type enters an j… associated with a corresponding quantified species impact value that is 50%… emissions concentration values Yj… associated with a corresponding quantified species impact value that is 10%… a reference emissions concentration value X… associated with a corresponding quantified species impact value that is 50%… a reference emissions concentration value Y… associated with a corresponding quantified species impact value that is 10%; (viii) calculating an environmental concentration variable data set Cj… a concentration weighing variable data set ωj… an effective concentration variable Ceff… an effect variable data set XFi based on… X… Y… M and… Ceff; (xii) calculating a composite index value V                        
                            t
                        
                     based on… XFi…",
in combination with the remaining elements, features, expressions, equations, or formulas of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/14/21Primary Examiner, Art Unit 2127